DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claim filed 11/22/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered.
 
    PNG
    media_image1.png
    181
    97
    media_image1.png
    Greyscale

Regarding the drawing objections for unlabeled non-descriptive representations requiring appropriate legends (exemplary non-descriptive representation thereof shown above), Applicant argued that an element reference character identified in the specification is sufficient labeling. According to MPEP 608.02(b)(II)(¶ 6.22) “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”. An element reference character is not a descriptive text label, therefore the objections to the drawings for unlabeled non-descriptive representations requiring appropriate legends are retained. While Applicant is welcome to label non-descriptive box 3 with the descriptive text label of “control device”, the Examiner continues to suggest the less wordy (fewer words) “controller”, and similar suggestions continue to be put forth by the Examiner for the other non-descriptive representations.
Regarding the objection to claim 9, Applicant argued that the amendment overcame said objection; the Examiner is in agreement that the amendment overcomes/renders-moot the objection, and therefore withdraws said objection.
Regarding the 103 prior art obviousness rejection of independent claim 1 and similar for independent claim 9, Applicant argued that Hayashi does not disclose a support member having one end portion coupled to the circular arc member of the frame member, the support member extending in a longitudinal direction of the tool, wherein the acceleration sensor is fixed to the other end portion of the support member. The Examiner acknowledges that Hayashi (alone) does not anticipate the claims. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) In the present case, while Hayashi does not teach positioning an acceleration sensor at a near side of a tip of a tool, Zhang teaches a robot system (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising: a robot (see robot of fig. 1); a tool (adapter 211 with tool 203) supported by a tip end (tip end of robot of fig. 1; see tip end shown in fig. 2) of a robot arm (see fig. 1, arm assembly 114) of the robot (see robot of fig. 1); and a sensor clamp (fig. 2) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) of a robot (not shown in fig. 2; see robot of fig. 1). The Examine emphasizes that Zhang teaches positioning the acceleration sensor (fig. 2, accelerometer 205) at or near the side of the tool (adapter 211 with tool 303), and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture thereby increasing the utility and marketability of Hayashi’s component mounting fixture by explicitly including the use of sensing acceleration of a robotic tool; complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayashi’s bolted circumferential gap design (two piece ring) with Zhang’s robot tool accelerometer mount thereby providing versatility to mounting to different sized member structures to be mounted and likewise providing increased versatility in mounting different sensors thereto. See present rejections for further details. The Examiner is therefore unpersuaded by Applicants arguments. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 3 (fig. 1; Examiner continues to suggest adding text label “controller”), 4 (figs. 1-5; Examiner suggests “accelerometer”), and 4a (figs. 2-5; Examiner suggests “connector”) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present (i.e., numerals AND aforementioned descriptive text label). Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13 and claim 14,
 there is insufficient antecedent basis for the limitation (emphasis in italics) "the other end of the tool" in the claim , and it is unclear which end Applicant is referencing. The Examiner has looked to Applicant’s arguments for guidance and found that Applicant did not provide an analysis of how the aforementioned limitations differentiate from the prior art; however, Applicant did provide citation of support in [0021], and the Examiner has looked to said support for guidance:
[0021]	In Fig. 1 through Fig. 5, the frame members 11 and 12 are fixed to the base end portion of the tool 5. However, the frame members 11 and 12 may be fixed to the tool 5 at a position closer to the tip end 5a. 
Then, as required, the operator adjusts the coupling position and the coupling angle of the support member 16 to the first frame member 11 so that the acceleration sensor 4 may be positioned closer to the tip end 5a of the tool 5.

In view of the above and the limitations of the base and intervening claim (for claim 14), the Examiner interprets the limitation of “the other end of the tool” as requiring more than one end of the tool, and referencing one of said ends. 
Regarding claim 13,
 there is insufficient antecedent basis for the limitation (emphasis in italics) "the one portion of the support member" in the claim, and it is unclear which portion Applicant is referencing. The Examiner has looked to Applicant’s arguments for guidance and found that Applicant did not provide an analysis of how the aforementioned limitations differentiate from the prior art; however, Applicant did provide citation of support in [0021], and the Examiner has looked to said support for guidance. In view of said cited support and the limitations of the base claim, the Examiner notes that the “the one portion of the support member” has two end portions, namely “…one end portion coupled to the circular arc member” and “the other end portion of the support member” where the sensor is affixed (see independent claim 1) and likewise would expectedly have at least one portion therebetween the ends. To the best understanding of the Examiner, the comparison between “the other end portion” and “the one portion” of the support member appears to suggest “the one portion” was intended as “the one end portion” as put forth in very similar claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hayashi* et al (JP 2000249123 A; hereafter “Hayashi”) in view of previously cited Zhang et al (EP 1724072 A1; hereafter “Zhang”).
*machine translation previously provided by the Examiner with the foreign document and utilized for providing English citations 

    PNG
    media_image2.png
    327
    388
    media_image2.png
    Greyscale

Regarding independent claim 1,
 
 Hayashi teaches a sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor; sensor not shown in fig. 2, see fig. 1 showing mounting/use) (Title “TOOL FOR FITTING PART TO ROD MEMBER”) comprising:
a frame member (fig. 2, component mounting fixture 1) supporting a sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6), and 
having a circular arc member (fig. 2, circular arc of fixture main body 7) holding an outer periphery of a shaft (not shown in fig. 2; see fig. 1, shaft member 5) in a state in which a circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) is defined in at least one portion of the circular arc member (fig. 2, circular arc of fixture main body 7) in a circumferential direction; and
a bolt (fig. 2, bolt 14) thread-screwed (fig. 2, male screw portion 14a) into the frame member (fig. 2, component mounting fixture 1) so as to reduce the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7); and
a support member (fig. 2, bracket 8) having one end portion (fig. 2, holding surface 18) coupled to the circular arc member (fig. 2, circular arc of fixture main body 7) of the frame member (fig. 2, component mounting fixture 1), 
the support member (fig. 2, bracket 8) extending in a longitudinal direction (holding surface 18 extends in longitudinal direction) of the shaft (not shown in fig. 2; see fig. 1, shaft member 5), 
wherein the sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6) is fixed to the other end portion (fig. 2, sensor mounting surface 19) of the support member (fig. 2, bracket 8).
Hayashi does not explicitly teach items: 1) wherein the sensor supported is an acceleration sensor; and 2) wherein the holding is of an outer periphery of a tool of a robot, wherein the tool is supported by the robot.

    PNG
    media_image3.png
    507
    501
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    479
    617
    media_image4.png
    Greyscale

Regarding items 1) & 2), Zhang teaches a sensor clamp (fig. 2) (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) (pertinent to the obviousness the Examiner notes as shaft-like) supported by a robot (not shown in fig. 2; see robot of fig. 1) (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture thereby increasing the utility and marketability of Hayashi’s component mounting fixture by explicitly including the use of sensing acceleration of a robotic tool. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayashi’s bolted circumferential gap design (two piece ring) with Zhang’s robot tool accelerometer mount thereby providing versatility to mounting to different sized member structures to be mounted and likewise providing increased versatility in mounting different sensors thereto. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding independent claim 9,
 
 Hayashi teaches a system (see fig. 1) (Title “TOOL FOR FITTING PART TO ROD MEMBER”),
a shaft (not shown in fig. 2; see fig. 1, shaft member 5);
a sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor; sensor not shown in fig. 2, see fig. 1 showing mounting/use) attached to the shaft (not shown in fig. 2; see fig. 1, shaft member 5), wherein the sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor) comprises:
a frame member (fig. 2, component mounting fixture 1) having a circular arc member (fig. 2, circular arc of fixture main body 7) holding an outer periphery of the shaft (not shown in fig. 2; see fig. 1, shaft member 5) in a state in which a circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) is defined in at least one portion of the circular arc member (fig. 2, circular arc of fixture main body 7) in a circumferential direction; and
a bolt (fig. 2, bolt 14) thread-screwed (fig. 2, male screw portion 14a) into the frame member (fig. 2, component mounting fixture 1) so as to reduce the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7);
a sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6) supported by the sensor bracket (fig. 2, component mounting fixture 1 with mounted sensor); and
a support member (fig. 2, bracket 8) having one end portion (fig. 2, holding surface 18) coupled to the circular arc member (fig. 2, circular arc of fixture main body 7) of the frame member (fig. 2, component mounting fixture 1), 
the support member (fig. 2, bracket 8) extending in a longitudinal direction (holding surface 18 extends in longitudinal direction) of the shaft (not shown in fig. 2; see fig. 1, shaft member 5), 
wherein the sensor (Hayashi: not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6. As previously modified by Zhang to be an acceleration sensor) is fixed to the other end portion (fig. 2, sensor mounting surface 19) of the support member (fig. 2, bracket 8).
Hayashi does not teach items: 1) wherein the sensor is an acceleration sensor; and 2) a robot wherein the holding is of an outer periphery of a tool of a robot and wherein the tool is supported by a tip end of a robot arm of the robot.
Regarding items 1) & 2), Zhang teaches a robot system (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising: a robot (see robot of fig. 1); a tool (adapter 211 with tool 203) supported by a tip end (tip end of robot of fig. 1; see tip end shown in fig. 2) of a robot arm (see fig. 1, arm assembly 114) of the robot (see robot of fig. 1); a sensor clamp (fig. 2) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) of a robot (not shown in fig. 2; see robot of fig. 1), and a control cable (fig. 2, cable 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture thereby increasing the utility and marketability of Hayashi’s component mounting fixture by explicitly including the use of sensing acceleration of a robotic tool. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayashi’s bolted circumferential gap design (two piece ring) with Zhang’s robot tool accelerometer mount thereby providing versatility to mounting to different sized member structures to be mounted and likewise providing increased versatility in mounting different sensors thereto. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding claim 2, which depends on claim 1,
 
 Hayashi teaches wherein 
the frame member (fig. 2, component mounting fixture 1) comprises a first frame member (fig. 2, first component 11 of component mounting fixture 1) and a second frame member (fig. 2, second component 12 of component mounting fixture 1), and 
the bolt (fig. 2, bolt 14) comprises a first bolt (fig. 2, bolt 14) and a second bolt (fig. 2, bolt 14; denoting right bolt), wherein 
the first bolt (fig. 2, bolt 14; denoting left bolt) reduces the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) between one end portion of the first frame member (fig. 2, first component 11 of component mounting fixture 1) and one end portion of the second frame member (fig. 2, second component 12 of component mounting fixture 1), and 
the second bolt (fig. 2, bolt 14; denoting right bolt) reduces the circumferential-direction gap (gap between components 11 & 12 of fixture main body 7) between the other end portion of the first frame member (fig. 2, first component 11 of component mounting fixture 1) and the other end portion of the second frame member (fig. 2, second component 12 of component mounting fixture 1).

Regarding claim 13 and claim 14, where claim 13 depends on claim 1 and where claim 14 depends on claim 2, as best understood,
 
 Hayashi as modified (see analysis of independent claim 1) suggests wherein the other end portion (fig. 2, sensor mounting surface 19) of the support member (fig. 2, bracket 8) is closer to the other end (an end) of the tool (Hayashi: not shown in fig. 2; see fig. 1, shaft member 5. As previously modified by Zhang to be a robot tool) than the one end portion (fig. 2, holding surface 18) of the support member (fig. 2, bracket 8).

Regarding claim 8, which depends on claim 1,
 
 Hayashi teaches the bolt (fig. 2, bolt 14).
Hayashi is silent to wherein the bolt is a knurled bolt.
However, the Examiner took Official Notice that knurled bolts are conventional and commonly employed for facilitating (hand) grip. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/substitute a conventional knurled bolt design with Hayashi’s bolt(s) thereby providing the expected and commonsensical known advantage of a gripped design which facilitates hand-tightening and thereby reducing the complexity of tightening by exclusion of the need for specialized tools.

Regarding claim 11 and claim 12, where claim 11 depends on claim 1 and where claim 12 depends on claim 9,
 Hayashi teaches wherein the circular arc member (fig. 2, circular arc of fixture main body 7) can (so capable) hold the an outer periphery of a shaft (not shown in fig. 2; see fig. 1, shaft member 5) at a side of one end of the shaft (not shown in fig. 2; see fig. 1, shaft member 5; Examiner additionally notes fig. 10 as exemplary showing possible placement at another end of a shaft, and emphasizes that the fixture is so capable of being held at the desired position along the shaft), wherein the shaft (not shown in fig. 2; see fig. 1, shaft member) is held by an apparatus (not shown in fig. 1; see fig. 2, Apparatus S )
Hayashi does not teach a robot wherein the holding is at a side of one end of the tool, wherein the one end is held by the robot.
Zhang teaches a robot system (Title “Accelerometer To Monitor Movement Of A Tool Assembly Attached To A Robot End Effector”) comprising: a robot (see robot of fig. 1); a tool (adapter 211 with tool 203) supported by a tip end (tip end of robot of fig. 1; see tip end shown in fig. 2) of a robot arm (see fig. 1, arm assembly 114) of the robot (see robot of fig. 1); a sensor clamp (fig. 2) comprising:
 a frame member (fig. 2, fast clamping system) supporting an acceleration sensor (fig. 2, accelerometer 205), and 
having a circular arc member (arc member of ring of fast clamping system 202) holding an outer periphery of a tool (adapter 211 with tool 203) of a robot (not shown in fig. 2; see robot of fig. 1), wherein the holding is at a side of one end of the tool (adapter 211 with tool 203), wherein the one end is held by the robot (see robot fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture for the same combination and motivation provided for the independent claim.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hayashi in view of previously cited Zhang and in further view of commercial product Base Lab Tools Right Angle Bracket Mount as supported by previously cited web-archived factual evidence (NPL BASE Lab Tools: Angle Brackets; hereafter “BASE’s bracket”).
Regarding claim 4, which depends on claim 1,
 
 Hayashi teaches wherein a coupling position of the support member (fig. 2, bracket 8) to the circular arc member (fig. 2, circular arc of fixture main body 7) is set in the longitudinal direction of the support member (fig. 2, bracket 8) by holes in the support member (fig. 2, bracket 8).
Hayashi does not teach 

wherein a coupling position of the support member to the circular arc member is changeable in a longitudinal direction of the support member. 

    PNG
    media_image5.png
    247
    339
    media_image5.png
    Greyscale

BASE teaches a commercial product bracket for tools wherein a coupling position of the support member (bracket) is changeable (via slots and/or selection of holes in longitudinal direction) in a longitudinal direction of the support member (bracket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BASE’s bracket design for Hayashi’s bracket thereby providing a plurality of holes and/or elongations of holes for convenient attachment to Hayashi’s circular arc member thereby providing additional tolerance for interchangeability of parts, including for the type of sensor and the tool length or position to mount upon the tool and thus enabling proper placement of a variety of sensors with respect to a variety of tools.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hayashi in view of previously cited Zhang and in further view of Applicant previously cited Kuribayashi* (JPS54-1263864U; hereafter “Kuribayashi”).
*Applicant previously provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 5, which depends on claim 1,
 
 Hayashi does not teach wherein a coupling angle of the support member to the circular arc member is changeable.

    PNG
    media_image6.png
    497
    614
    media_image6.png
    Greyscale

Kuribayashi teaches a conventional support member (fig. 1, adjusting fixture 12) wherein a coupling angle of the support member (fig. 1, adjusting fixture 12) to another component (see exemplary device body 11; likewise for other side of bracket) is changeable (via elongated slot(s) 124/126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuribayashi’s conventional use of elongated slots for adjusting the angle of a support member with Hayashi’s bracket thereby providing elongation of hole(s) for convenient and well-known angular adjustments to Hayashi’s circular arc member thereby providing additional tolerance for interchangeability of parts, including for the type of sensor and the tool tip positioning (e.g., curvature(s) or deviation(s) of tip of tool from axis of remainder/connection-point of tool) and thus enabling proper placement of a variety of sensors with respect to a variety of tools.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hayashi in view of previously cited Zhang and in further view of Applicant previously cited Shigetaka* (JP-58042402-U; hereafter “Shigetaka”).
*Applicant provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 6 and claim 7, where claim 6 depends on claim 1 and where claim 7 depends on claim 1,
 
 Hayashi does not teach (claim 6) further comprising an elastic member provided on an inner surface of the circular arc member, the elastic member being elastically compressible, nor (claim 7) a non-slip member provided on an inner surface of the circular arc member.

    PNG
    media_image7.png
    550
    436
    media_image7.png
    Greyscale

Shigetaka teaches each of (claim 6 limitation) further comprising: an elastic member (fig. 4, elastic material 5) provided on an inner surface of the circular arc member (circular arc of fitting member 2), the elastic member (fig. 4, elastic material 5) being elastically compressible, and (claim 7 limitation) 
a non-slip member (fig. 4, elastic material 5) provided on an inner surface of the circular arc member (circular arc of fitting member 2) (see bottom of page 2 through top of page 3 of translation; Examiner emphasizing that compression of elastic material is anti-slip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Shigetaka’s elastic anti-slip material with Hayashi’s circular arc, thereby providing the expected advantages of better and more reliable positioning which resists slippage.




Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hayashi in view of previously cited Zhang and in further view of Applicant previously cited Mimura* et al (JP 2014034075 A; hereafter “Mimura”).
*Applicant provided machine translation & JPO Office Action utilized for providing citations (document is not properly in the USPTO database)

Regarding claim 10, which depends on claim 9,
 
 
 Hayashi teaches the sensor (not shown in fig. 2, see instead mounting 19a which is for mounting a position sensor 6).
Hayashi does not teach wherein the sensor is an acceleration sensor and further comprising a control cable of the acceleration sensor.
Zhang teaches an acceleration sensor (fig. 2, accelerometer 205) and further comprising a control cable (fig. 2, cable 208) of the acceleration sensor (fig. 2, accelerometer 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s use of acceleration sensing of a robot with Hayashi’s component mounting fixture for the same combination and motivation provided for the independent claim.
Hayashi as modified by Zhang still does not teach: wherein an arm member at a most distal end of the robot arm has a hole that penetrates the arm member along a rotational axis line of the arm member, and wherein the control cable of the acceleration sensor is provided via the hole of the arm member at the most distal end.
    PNG
    media_image8.png
    497
    687
    media_image8.png
    Greyscale

Mimura teaches wherein an arm member (member of arm 20) at a most distal end (distal end of arm 20) of the robot arm (fig. 9, arm 20) has a hole (hole for cable through arm 20 and to controller 6) that penetrates the arm member (member of arm 20) along a rotational axis line (centralized; at once envisaged, additional obviousness analysis provided) of the arm member (member of arm 20); and a control cable (cable to controller 6) of the sensor (camera 46) is provided via the hole (hole for cable through arm 20) of the arm member (member of arm 20) at the most distal end (distal end of arm 20) ([0071]-[0073] figure 9 details; [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mimura’s control cable and positioning thereof with Hayashi’s modified (by Zhang) acceleration sensor, thereby providing a well-known arrangement for wired sensing signals for control which is safely located within a robot arm for secure connections. With further regards to being along the rotational axis, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly locate said cable along the rotational axis thereby commonsensically reducing tangling and/or preventing damage from over-extended cables as well as reducing the necessary amount of cable (as opposed to offset from axis) for the rotation of the arm and thereby saving on cable costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2023. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        	
06DEC2022